274


c,
                 OFFICE OF THE ATTORNEY               GENERAL      OF TEXAS
1
[.                                           AUSTIN
-G#UAMN-
--




     Honorable         John R..shook
     cririnal         District   AttOrllsJ
     BaXar OOUIifJ
     San Antonio, Texas
     httention:           s. Banton Darlea

     mar        sir3
                                                                   ate Ot Title fees
                                                                   o Tax Colleotor        ba
                                                                  ha orrlcera spooial
                                                                   rol oi the      oounty
                                                                   n a carttrioate        of
                                                                  er the Tax,Collao-
                                                                    Should doputiea of
                                                                 dtor ua&*r the Corti-
                                                                 la Aot ba approved by




                                                  15, 1943 requostfng  the opinion
     or t                                        rtiorra stated tharaln rrab  aa
     roil
                                       auditor    he~pro@unded         to   u8   thrai
                                 ing our interpratation or'senate
                                the Mth La@alatUra,    Regular SOB-
                               1 amaMa 8Wt.iOSh 67. of Artiafa 1466
                or the Rovasad Penal Code of the State of Taua
                saiQ artiole be&g the Motor Cartlfloata of Titia
                Aat.
                  -    "The quaa$ions propounded are thase:
Ron. JOhoR. 8ho&* Pa#o a

               Ghoulathose c0rtiri08t0 0r Tit10
              “(11.
    Fi.8, ool&otd  by tho hx ~Ollootor, be do-
    porite6ia the orri00t8 spcmial.mna under eon-
    trol or the cosutty .maaurw',             or in 8 cutiirloato
    or Title run4 anaor tbo Tax collortor~r ooatr01?

              “(8).  xr you hold thd         aubiri08te 0r rith
    r-8       rhoOld be aOj40mea  in         th8 oOrtm0OtO 0r
    Title ?tuuIaa4or tBo Tar OollaetoT*aooatrol, ir
    the Trr aOllOOtOt   otaployr Doputloa for thir purpom0
    rhm    thby bo l  ppror04 by tba Oaaia~loaor~* court?

              “(a).    a a nln or    th080   ruti8 b0, tran8rerra
    to   tha    Road   and B rzdf.   Funa?

         *By ny or brlof on the r0ng0i4      qu08tioa8,
    wo oito you to motion   86 of .~rtlelo 14S6 or the
    Rwi8.d Peas1 U&e whloh provia.      ‘the ten dar-
    &gnaw agent moan8uoh oouaty tar oollootorin
    thlrr8teto tie amy pertarm hla duty uadar thla r\ot
    throocyh ~JW &s&ular aopatv.   motion b7 of the
    8aw Aot whhiah is 8-1~144 by sonsfa Bill 2X1,
    ma8   the  umo  l8 8uoh ueadt     .+roopt ror tha
    8aaitim. of the lr8t two mateno   or samto nilt
    ~0. all, prorlal~ rot the auploymnt OS arrimtcrnta
    la a ror     mittiry
                     any reaolnin4 rundr in the dorig-
    natea 4m*8                R-a wa pridg0 PW~ Or
                        h8nb to the
    hi8 oouaty. ArtSolo $9188, sootlod 1 of the Bevia
    af+Ll~8*tat00 prmiae8  *that the ~8ao880r lpiaaol-
   lo&or or Taxor rhell oontl~~~ to lolloot aa4 re-
   tatn for th8 bemattt CK the Ofiieora  salary rioaa
   OT id8   hudn8au     pawiaa4,   allteor'aad  oam-
   rirab~r  whtti ha $8 authoriati Maor law to -mUbob
   and aioh dmii b0 )air anty to lobuat r0r, ua to
   pay rll aroh mairr rwdvod     bf hi8 into the fund
   w ma 8 emt0a la ppr0ria04-ior ~40~ th0 ~0.
   Vido88. of Bho bet'.

         Gotfon   lo, jmr8grwh  a, eud Saotfon x or
    thla ~ttiolo SBlts #r o ti  terthe lppointamnt
    or 088irknt8  aa erslploy008aS th0 tax oollootor

                                                         3




          .
     son. John R. Shook, Pago 5


          and ror tho payaont 0r suoh l88lOtenta from the
          orrioor~ Salerp F-d, end furthor provide8 r0r the
          transfer from the Georral Fund of the oounty to
          the offiO0r8 Salary mad Of 8UOh monier as are
          neooasary to pay the rlarloa +d .othor 1egelJ.y
          authorized olafma Ogainst 8UOh funda.

                n~r61~lo 16, sootlon 61 of the Stat0   con-
          etltutlon  or Taxem, neda am $ollo*e~     'all r008
'i        earned by Diatl'iOt, OOUoty ?snd Preolnot Off1008
ld
3         8m1be     paid into the Oounty Tmarury where
,         luned r o r the looount o r th eproper fund*.
                                    ..~
                TV@ alto you furtherto tho.oaoo of stati,
          et al versa8 (ilearn,16T muthwoatoru2nd, page
          296, whioh oaao dleouaroa 811 of the prorirlonr
          or tha atetut oo~oomo4 In the lo a wu or th e
          qU08tiOn8   prOpOUBa06   t0   U8.

               -The monies lnrolvod la thir partloular
          fnrtenoo are being hold in a apooi8l fund erait-
          ing your opinion upon the quoationr propounded.
          Roth the Tax Collootor 0nd the Auditor will appro-
          Oiat0 IWO0fTing your OpfniOn.at ths larli88t poa-
          rib10 moment.
               -Thmnldng you ror your ua~al   oourtdouf3   attan-
          tlon to the80 metterm, we are --n
                Ho Wi#h t0 On#ln? firat th0 gU0!3tiOII NO. 2, ad W0
     shall ao8*or quoetlon8 NO. 1 60a NO. 3 together ertor enawor-
     iw qWItfO11 HO. 8. Art1010 S912A RorlaodCiVll StatUt08 or
     Texas providing for e bud4ot In OOWtf88 "fn whloh the popula-
     tion aooa+din4 to the la8t proO~~iCg Fe&Or01 ConmU      0XO00d8
     three hwx4?od thouaald (SOO,OOO) inh#bItent#, and door not
     exceed throo hundred fifty tit. thou88nd (355,000) lnhibltentor
     applies to-Bezor County nhioh ha4 loour4lng to the 1940 COn8U8
     a pop&&ion    0r three hUndr04 thirty eight thbu0Md OQ0 hunarea
     seventy mix (&?8,176) inh8bit0nb8.     Thl$ ertlalo proTide   aaOn(l
     other thin48 -, . . -oh hQet       Ohs11 bi oarefully 1fWfZOa    and
     shall lnolude the 8eler~o8 and number ti doputiea 8ad aes18taat8
     In oeoh or add Ofrid08, and all other lrpeom o~oor*arY r0r the
     operation of da    0rri00r.-
                                                                                   277




                     Artiolo wI;pS, cub-dirlaion (h] of tho Rorlrd
     Civil    Btatotea      oi       Tam,     9?0riQ08          that:
                   lshono+or oar dlrtrlot or oounty offioer,
                    8b.11 roquira th8 s*nioo~ of d8pdiO8,
             &lhunt*,     and a loyoor ia tho perfomanoo of
             hi8 apt.108ho 8halP l991y to tha Camlr8loaarr*
             Coort tor authority to l99oint muoh dapotloa,
             88alat~at8,aad u910~008, ltatlnq by suo8m ap-
             9lloatlon tho numbar noodod, tbo po8itloato bo
             fill.4, tho dutlaa tu bo parferaad, aud tha
             uoat     to ba mid. &old 89pllootion ah.11 ba
             8ooa~nl.4      by a statuwat ahowing tha probable
             rsoolpts   tru   iaoo, oaai88ion8, and compaasa-
             tion to be oollaotod by aald oft100 during tho
             Sloe.1 ya~r and ths  robable diabur.raiwnba tiiob
                                            aa!a rIma and lr9anoea of ralb
                                            oourt -11    Earn it. Orb?
                                            pointmoat           of .+oh doprtl.8
                                         or& and fir the oomparrutioa
             to k     pld   thu        rlthln tho llmitatlonahorein
             9rOaorlbod     0n6l do$ararlno             tho nuabor to be l9poln-
             to4 so In tho 6laorotlon                   of 8alQ oourt aay ba
             pto9or1      provided          the0    in 8. 08.8 ah.11 tho
             Coul8rionora'Court or war marbor thorooi at-                                ,
             8upt to 1ni1Pon00 th e
                                  lppolntaont of any par-
<            soa as deputy, 888lrtant,  4w elork in any of-
;^           rioo.   wpon tho ontry 0r 8Uuh otior tho offloor
             899lJiag ior ruoh Iop.ti.8 sraiotantr,    aId om-
             9107000                    l
                      ohall be rrthor~t~ to 8 point tha;    pro-
             rl4.e    tbrt emid ou                     1 not ox...4 tho
             B           Uopnt ham                         The-
                                                    totN8out.
             oupsnsa8iou          .uhlohw    be tihvm4 to tbo 'da~tlor,
             sosirtsnta          o r llo r klbow
                                             o    a.~.4 for their mr-
             +lo*a rhsd          k    a. folfmm:"
                    ha.
                     I\  bou hold I&h.      Court  of Civil Ajqaak 8hst
     tho 4utb     trpoa+l tipen t&e Tax A.r8oaror aa OOlleOto? by
     Ar tlOl@ 1 4 864 ,Y.A.c .8.lM dutioa of hi8 oetlo@ (stat0
     at al. 1.. a1..*, lt 83. 169 8. d. (ad) see).         mu8for0,
     in lnaw.r to    ,0ur.~doCOn~dQ(b.otloIa, it 18 err*09iOiO~thst
     the lppolnmont of doputloror l8.iOt.ntsto PoriOrPr   the
     duties ro:&rod by.Artiolo 14ZM-1 muot bo -ma&o in tho aam
                                                                                            278




                                                                 .
               R.    Shook, Pa60 6


               laj other   lppoiatront        of any other lrairtaat              OP
               we!    $floorlamf-th+      lppli?a~Ion to the (rorrim-
81oaarV tJourt r o rlaSnwltr      t0 appoint rush aoputSo*,
nuet bo ma60 by tho Tar Aasasaor md Collaotor, stating
bl 8wom allogatlonrthe mmbar noobd,             tha poritlonr to
k Sllla6, tha dotloa to h 9orCoaod aad tho mount                 to
bo pal&, looomgmlod    by a rtatouat     rbowfa(l    tho prohbla
nooipt8 at otiioaOS provide6 in Arti               39lZg, Sub-Dir-
Idon (h); and the Comirrionorr* Ocurt rhall nko ita
order lothorItla( thm l  ppolatmnt     of auoh aogutlba attar
datami#dn( the number to ba lppointa4. After tho ardor
i. md., th.    t8X l8808I0f atld OOllSOtOr i. authorlzod t0
appoint auoh doputIari

            In nply to your In ulrla8 No. 1 and No. 3 It
la our 091aion that the Cortl 4ioato of Tit18 Toor ooilaotd
by tba Tax Co~laotor and AsIossor in l      dsltirt@rIry tho CBS-
tl?Ioato of Tit18    Aot ahould ba turned over to tho Couaty
Trea8unr    to ba dopoaitod in tho oounty daporitory       la a
lpooial fuad or looouat 8opuata on4 apart froa all othar
funds and looountr 80 that a detarhaation         oan be rda as
to whothoror not tharo 18            b8l8nos In raid tunl or ao-
ootlnt Ottor tha paymnt oi @To   SO  rIoa o f daputIo8 o r l88Iat-
onto  o f th0 Collaotor  uud payaont ai noOaaaary     orpo8808 in
8dminiStubg     the not    thoa,    aitor tho dataml81tbn     of
tho amount of .ruoh sm L rior aad lx9oa8o8, auoh uomt         8hould
ba truwforrod         to tha oif~oora* salwy Fund, ma my b8lanoa
In woh     apooial     fund, lttu doduotlly tbo amount ior sslarloa
and   lx p a na omust
                  r   bO &ttO(.          to   tha   Road   and       lldd(;O   wllhd   of
Cho   Oouel.

           xa oonnaotton dth tbo rwogoing we oall lttantlon
to sootion  61, rrtiolo 10 of the Stato aonatitutSon am oon-
#tmad ln tk    0880 of etato, 0). al, 18. 0188s 08 al., sa9ra,
aud‘fa tho osse o i SOttO~St,lt al. VS. Rarrf~ &buBt     lb9
8. -6. (Mj W    whoS.ia th8 tiw b8 boon SiXOa thbt  81  0-t
ottlaorr -11    k oonjwamtod   on 0 oats7 baela alme {'aad al r
foes orno& by moh offioom     ahall ba pold~into tho Oountt
Trumry fW th. SOOOWIt Of a0 9rOPOr ilmd.
    Ron. JW           B. Shook, Bade d



              30-k   Bill lo. tll, Chaptar 272, 48th H@gUldS
    soraion 05 tha kgl8lataro amondod Oeotlon 67 of tho Gortl-
    floa.tiof Tl%lo Aot with retuueo   to tha twontf fire (Mg)
    oents to k rat8lno& by tho Tax dollmotor, and 8mung otbu
    thirqpspSo+idad am ?OlbWSt
                    ".      Provided any uah 6a a ig na ta
                                                         leont
                                                           4
            may wpl&*anJ       and ok nuoosauy aaaistanta an6
.           hour      any aad all naoo88ar~axponso in 86mInl*-
            tUia#      tti.   Act in hi. OOUlbty. Suoh daslyutod
            S&8&      @hall pay wok laplopod 8osiatantr and aaoh
            MWS#m           lX9 OnDOOin.USWd b7 him t?OU the ?‘rmdS
            rotulnod by hia horoandor, aa4 any lmeunt oi raoh
            fuadara&sl      lnhlrhudriaa        *lent ah@11 be
            bf klm raltta 3 to tho R-4 url BrY @o m     ot bi.
            OwnOY.”

              Al-tiO& 8*18X, YO~OS'S AB8OtUtd           ROllWd   Ci+ll
    StatPt.8, SOOtlolr1 PWidOS   88 iO1lW.r

                               o n...nor Ihull tho Gtato or asky
                    lE3o o t1 1.
            oauntr pay to ml oounty oitloor   ia may ooua8y
            ooatalnlag a population oi twenty thouaadl (tO,@OO)
            lmhabitaatr or 0wa lo o o r dlqto the lsat pno4lry
            8odonl Caaaua our too or oa;lllaaIon ?or ant 8enIao
            by hi8 9UfOm.d   88 SuOh OttiOor~  pro+id@d, howmr,
            that the l880~80S aad OOllOOtOr of taxa 8hall OOn-
            tIs6o to oolleot and rot8ln for tho bo&ailt OS the
            Oitloors* Salary md   or fumde haralnaft~r prwl404
            fOT, 811 i-8 aBd OolriSOiOM uhioh h, 18 luthorfrod
            MaOr 181~ to OOnaOt;   ati  it amu   bO hi8 dUtT b3
            aooount for ard to per 811 aueh laoaims roooirod by
            ILIB Into tha road ur funds anatad and prori&od fw
            undo? the ~r~vlrl~n8 ot thir Aot; . . ."

                 It oan be moan troa the roryoing that prior to tho
    pa.88    lof Sonata Bill HO. 811, luprQ, ?OOR darirad    fr- th0
    aQlia f atmtlon   of tho Cortiffoato  of Tit18 AOt ah0~14 haT0
    gone into tha Offloors* Sslary Fund an monti%ad       in the O&88
            rhea ooa8Msred   in oonueoticn with the (aoral 8tstutOTY
    ~~tiaions     abwa puopeb. ~owarar, the zxmata Bill plo.211 ham
      _
     .




non. Jehn R. @hook, Pyo 9


der lg a 8lub
          a toth
               ab alur           $ L!lr
                                    OS luo h
or   tholr     rlDrlo8    ohall #O   into   ww
               Trtmtlag   thlr   u*uoTl     all
kg        to rwla




                                             ..